internal_revenue_service number release date index number ------------------------------------------------------------ -------------------------------- -------------------------------- -------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-143921-10 date date taxpayer contract sponsor dear -------------- ------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------- ------------------------------- --------------------------------------------------------------- this is in response to your request for a letter_ruling regarding the application of the internal_revenue_code to a transaction you contemplate undertaking facts the following is represented the taxpayer is a corporation taxable under part i of subchapter_l of the internal_revenue_code the taxpayer intends to offer the contract to individual sec_1 customer who have an ownership_interest in an investment account account established at a financial_institution in exchange for a fee the contract obligates the taxpayer to pay the customer a benefit contract benefit for the life of the covered life if the value of the account falls below a specified minimum account value while the contract is in force the covered life is the customer or if joint lives are elected the customer and the customer’s spouse the contract has a specified expiration date on which the contract will terminate unless the customer elects the annuity purchase option the customer will deposit money in the account consistent with a permitted_investment profile established by the taxpayer and the sponsor the account will be consistent with sec_72 this institution may or may not be an affiliate of taxpayer distributions under the contract will be consistent with sec_72 sponsor is an affiliate of taxpayer within the meaning of sec_1563 plr-143921-10 invested in certain regulated_investment_companies mutual funds the profile may be limited to funds advised by the sponsor to keep the contract in-force the customer must pay the fee and the account must at all times be invested consistent with then current permitted_investment profile the profile will specify the eligible mutual funds and the portion of the account permitted in each such fund the contract benefit is determined by reference to a value marker at the time of issuance of the contract the value marker is the value of the account the value marker is increased by additional deposit s into the account subject_to the contract’s limit on the amount deposited and decreased by certain withdrawals from the account explained below on each anniversary of the contract the marker value is redetermined to be the greater of the current value marker and the value of the account at the close of the business_day prior to the anniversary the customer is allowed to access the value of the account at any time withdrawals from the account are classified as either permitted annual withdrawals or forbidden withdrawals forbidden withdrawals are any withdrawal other than a permitted annual withdrawal decrease the value marker by the percentage that the amount of the forbidden withdrawal bears to the value of the account at any time after the younger of the covered lives attains the minimum age specified in the contract the customer can elect to begin permitted annual withdrawals of the permitted annual withdrawal amount which is determined by a two- step process first the value marker is redetermined to be the greater of the current value marker or the value of the account at the close of the business_day prior to the election second a withdrawal factor is applied to this redetermined value marker if less than the permitted annual withdrawal amount is withdrawn the untaken balance is not added to a subsequent year’s permitted annual withdrawal amount the permitted annual withdrawal amount is redetermined on each contract anniversary by another two step process first if in the prior contract_year more than the permitted annual withdrawal amount is withdrawn - a forbidden withdrawal - the permitted annual withdrawal amount is reduced by the percentage that the amount of the forbidden withdrawal bears to the value of the account second the value of the account at the close of the business_day prior to the anniversary is multiplied by the greater of the withdrawal factor used in the prior year and the withdrawal factor that would apply to the current_year the permitted annual withdrawal amount for the next year will be the greater of the amounts determined by the two steps with a corresponding adjustment to the value marker the taxpayer will notify the customer if the value of the account falls below the specified minimum account value before the expiration date the customer will have a plr-143921-10 specified period of time to increase the value of account above the specified minimum account value if at the expiration of the specified period the value of the account remains below the specified minimum account value the account will be liquidated and proceeds remitted to the taxpayer6 and the taxpayer will begin paying the contract benefit to the customer if the customer has not yet elected to begin permitted annual withdrawals the annual contract benefit equals the value marker at the end of the prior business_day multiplied by the current withdrawal factor if the customer has elected to begin permitted annual withdrawals the annual contract benefit equals the value marker at the end of the prior business_day multiplied by the withdrawal factor used to determine the current permitted annual withdrawal limit ie the annual contract benefit equals the permitted annual withdrawal amount assuming no forbidden withdrawal that year at any time prior to the commencement of payment of the contract benefit or the contract’s specified expiration date the customer may apply the account value to the purchase of annuity payments for the life of the customer or the later of the customer’s spouse if elected based on an annuity purchase rate guarantee specified in the contract annuity benefit the fee for the contract is imposed quarterly resulting from the application of a formula and is a function of the value marker the fee may increase in which case the customer has the option of cancelling the contract rather than pay the increased fee the fee is paid out of the account but such payment is not counted as either a permitted annual withdrawal or a forbidden withdrawal the contract terminates upon the earliest of among other things the date the customer notifies the taxpayer of intention to cancel the contract closing of the account failure to timely correct allocation of the account consistent with the permitted_investment profile failure to timely pay the fee the account value is reduced to zero by a forbidden withdrawal the death of the customer or the specified expiration date this can be done by either returning that year’s permitted annual withdrawal or making an additional deposit this and all other transactions involving the account are taxable consistent with the tax rules applicable to the account plr-143921-10 the contract does not have any cash_value and the ownership rights including the right to the contract benefit or right to purchase annuity payments cannot be assigned or transferred requested rulings taxpayer requests rulings that the contract will be treated as an annuity_contract within the meaning of sec_72 of the internal_revenue_code the activities of the taxpayer in offering and issuing the contract will be within the scope of the life_insurance products exception form the mark-to-market rules of sec_475 that is set forth in sec_1_475_c_-1 of the income_tax regulations the fee will be included in the taxpayer’s gross_income under sec_803 the fee paid to the taxpayer will be taken into account in the determination of the customer’s investment_in_the_contract for the contract under sec_72 and the customer’s adjusted_basis in the contract under sec_1011 and if the taxpayer becomes liable to pay the contract benefit or the annuity benefit such payments will be amounts received as an annuity under sec_72 law and analysis requested ruling sec_72 provides that except as otherwise provided gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract the code does not otherwise define an annuity_contract or any amount_received_as_an_annuity sec_1_72-2 of the income_tax regulations provides that the contracts under which amounts paid will be subject_to the provisions of sec_72 include contracts which are considered to be life_insurance endowment and annuity_contracts in accordance with the customary practice of life_insurance_companies under sec_1 b and c as a general matter amounts received as an annuity are amounts which are payable at regular intervals over a period of more than one full year from the date on which they are deemed to begin provided the total of the amounts so payable or the period for which they are to be paid can be determined as of that date a proportionate part of which is considered to represent a return of premiums or other consideration paid under sec_1_72-2 amounts are considered as amounts received as an annuity plr-143921-10 only if all of the following tests are met the amounts must be received on or after the annuity_starting_date the amounts must be payable in periodic installments at regular intervals over a period of more than one full year from the annuity_starting_date and the amounts payable must be determinable either directly from the terms of the contract or indirectly from the use of either mortality tables or compound interest computations or both if the contract is a variable_contract sec_1_72-2 provides an alternative formulation of this requirement under sec_1_72-4 the annuity_starting_date is the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be the later of the date upon which the obligations under the contract became fixed or the first day of the period which ends on the date of the first annuity_payment explaining imposition of an income-out-first rule under sec_72 for withdrawals prior to the annuity_starting_date the senate report described a commercial_annuity as a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death annuity_contracts permit the systematic liquidation of an amount consisting of principal the policyholder’s investment_in_the_contract and income an individual may purchase an annuity by payment of a single premium or by making periodic_payments a deferred_annuity_contract may at the election of the individual be surrendered before annuity payments begin in exchange for the cash_value of the contract the committee believes that the use of deferred_annuity contracts to meet long-term investment goals such as income security is still a worthy ideal s rep no pincite footnote omitted the report also explains sec_72’s utilization of an exclusion_ratio regime a portion of each amount_paid to a policyholder as an annuity generally is taxed as ordinary_income under an ‘exclusion ratio’ sec_72 computed to reflect the projected nontaxable return of investment_in_the_contract and the taxable growth on the investment id as described in 306_f2d_682 1st cir aff’g archibishop samuel trust v commissioner 36_tc_641 acq 1964_2_cb_3 i nherent in the concept of an annuity is a transfer of cash or property from one party to another in return for a promise to pay a specific periodic sum for a stipulated time interval again in the normal annuity situation once the annuitant has transferred the cash or property to the obligor and has received his contractual right to periodic_payments plr-143921-10 he is unconcerned with the ultimate disposition of the property transferred once it is in the obligor’s hands in life health insurance black and skipper state that i n the broadest sense an annuity is simply a series of periodic_payments and while l ife insurance has as its principal mission the creation of a fund t he annuity on the contrary has as its basic function the systematic liquidation of a fund accordingly e ach payment under an annuity may be considered to represent a combination of principal and interest_income and a survivorship element although not completely accurate one can view the operation of an annuity as follows if a person exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract kenneth black jr and harold d skipper jr life health insurance 13th ed elsewhere an annuity has been described as a right to receive fixed periodic_payments for a specified period of time and an annuity_contract as a contract under which in exchange for the payment of a premium or premiums the recipient thereof is bound to make future payments typically at regular intervals in amounts to payees and conditions specified in the parties’ agreement the determining characteristic of an annuity is that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived although an individual who purchases an annuity remains the technical owner of the asset he or she does not retain total control_over that asset and does not have unfettered access to the full amount of his or her own property am jur 2d annuities sec_1 moreover t he purchaser of an annuity surrenders all rights to the money paid and therefore installment payments of a debt or payments of interest on a debt do not constitute an annuity id sec_2 whether an annuity_contract allows the owner to access the value of the contract through other than periodic annuity payments is a product of state statute appleman on insurance sec_182 b and 2d ed plr-143921-10 here on balance the contract possess the essential attributes of an annuity it is true that the contract may not at the election of the holder be surrendered before annuity payments begin in exchange for the cash_value of the contract s rep no pincite it is also true that because the annuity_starting_date is contingent upon the value of the account being reduced while the customer is alive it is not the case that if customer exactly lives out his or her life expectancy he or she would have neither gained nor lost through utilizing the annuity_contract life health insurance pincite but these conditions are not dispositive the contract and the amounts paid under the contract meet the requirements of sec_1_72-1 and c a and b and b as annuity_contracts and annuity payments additionally the contract is purchased by making periodic_payments of premium for a promise by a life_insurance_company to pay the beneficiary a given sum for a specified period which period may terminate at death and is used to provide long-term income security s rep no pincite moreover it has the determining characteristic that the annuitant has an interest only in the periodic_payments and not in any principal fund or source from which they may be derived am jur 2d annuities sec_1 the customer will have surrender ed all rights to the money paid thereby distinguishing the contract from installment payments of a debt or payments of interest on a debt which are not annuities id the contract is not a contract to pay interest see sec_1_72-14 a accordingly the contract will be treated as an annuity_contract within the meaning of sec_72 requested ruling sec_1_475_c_-1 provides that d issuance of life_insurance products -a life_insurance_company that is not otherwise a dealer_in_securities within the meaning of sec_475 does not become a dealer_in_securities solely because it regularly issues life_insurance products to its customers in the ordinary course of a trade_or_business for purposes of the preceding sentence the term the certificate is not a debt_instrument because it is issued by an insurance_company subject_to tax under subchapter_l in a transaction in which there is no consideration other than cash sec_1275 customer is considered the owner of the account revrul_2003_92 2003_2_cb_350 revrul_81_225 1981_2_cb_12 plr-143921-10 life_insurance product means a contract that is treated for federal_income_tax purposes as an annuity endowment or life_insurance_contract see sec_72 sec_817 and sec_7702 emphasis original the contract is an annuity_contract under sec_72 and therefore the taxpayer as the contract issuer will not be subject_to the mark-to-market rules of sec_475 by reason of its issuance of the contract the activities of the taxpayer in offering and issuing the contract will be within the scope of the life_insurance products exception from the mark-to-market rules of sec_475 that is set forth in sec_1_475_c_-1 requested ruling sec_803 provides that for purposes of part i of subchapter_l the term life_insurance_gross_income means the sum of among other things the gross_amount_of_premiums_and_other_consideration on insurance and annuity_contracts prior to the revision of the life_insurance_company tax provisions by the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 the controlling provision was sec_809 this provision was interpreted by sec_1_809-4 which provided that the term gross amount of all premiums means the premiums and other consideration provided in the insurance_or_annuity_contract thus the amount to be taken into account shall be the total of the premiums and other consideration provided in the insurance_or_annuity_contract without any deduction for commissions return_premiums reinsurance dividends_to_policyholders dividends left on deposit with the company discounts on premiums_paid in advance interest applied in reduction of premiums whether or not required to be credited in reduction of premiums under the contract or any other item of similar nature such term includes advance premiums premiums deferred an uncollected and premiums due and unpaid deposits fees assessments and consideration in respect of assuming liabilities under contracts not issued by the taxpayer such as a payment or transfer of property in an assumption_reinsurance transaction as defined in paragraph a ii of sec_1_809-5 the term also includes amounts a life_insurance_company charges itself representing premiums with respect to liability for insurance and annuity benefits for its plr-143921-10 employees including full-time life_insurance salesmen within the meaning of sec_7701 the contract echoes a transaction described in revrul_77_85 1977_1_cb_12 which held that old sec_809 required the company to include in premium income the amounts received by the insurance_company as an annual market_value premium equal to a specified percentage of the year-end value of the account the market_value premium compensates the insurance_company for its cost and for its risk assumed in guaranteeing to the policyholder an annuity rate under the contract revrul_92_94 1992_2_cb_144 notes that the regulations issued under pre- sec_809 and d of the code continue to provide guidance for the interpretation of sec_803 and sec_805 here as explained with respect to requested ruling the contract will be treated an annuity_contract for purposes of sec_72 hence the fee should be included in the taxpayer’s gross_income under sec_803 requested ruling sec_72 provides that for purposes of the exclusion_ratio under sec_72 the investment_in_the_contract as of the annuity_starting_date is the aggregate amount of premiums or other consideration paid for the contract minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income under sec_72 this amount is then reduced by the value of the refund_feature if any sec_72 provides that for purposes of sec_72 the investment_in_the_contract as of any date is the aggregate amount of premiums or other consideration paid for the contract before such date minus the aggregate amount received under the contract before such date to the extent that such amount was excludable from gross_income sec_1011 provides that the adjusted_basis for determining the gain_or_loss from the sale_or_other_disposition of property whenever acquired shall be the basis determined under sec_1012 or other applicable sections adjusted as provided in sec_1016 accordingly the fee paid to the taxpayer will be taken into account in the determination of the customer’s investment_in_the_contract for the contract under sec_72 and the customer’s adjusted_basis in the contract under sec_1011 see eg revrul_2003_76 2003_2_cb_355 addressing the allocation of the investment_in_the_contract plr-143921-10 and the basis in the contract after the exchange of a portion of an annuity_contract under sec_1035 requested ruling sec_72 provides that gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_72 provides that gross_income does not include that part of any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract which bears the same ratio to such amount as the investment_in_the_contract as of the annuity_starting_date bears to the expected_return under the contract as of such date sec_72 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity under the contract sec_1_72-2 defines amounts received as an annuity as only those amounts that meet all of the following tests a b they must be received on or after the ‘annuity starting date’ as that term is defined in sec_1_72-4 they must be payable in periodic installments at regular intervals whether annually semiannually quarterly monthly weekly or otherwise over a period of more than one full year from the annuity_starting_date and c except as indicated in sec_1_72-2 the total of the amounts payable must be determinable at the annuity_starting_date either directly from the terms of the contract or indirectly by use of either mortality tables or compound interest computations or both in conjunction with such terms and in accordance with sound actuarial theory sec_1_72-4 defines annuity_starting_date as the first day of the first period for which an amount is received as an annuity the first day of the first period for which an amount is received as an annuity shall be whichever of the following is the later a b the date upon which the obligations under the contract became fixed or the first day of the period year half-year quarter month or otherwise depending on whether payments are to be made annually semiannually quarterly monthly or otherwise which ends on the date of the first annuity_payment plr-143921-10 here with respect to the contract benefit when the contract benefit becomes payable the obligations under the contract become fixed no additional fee is due and the benefit obligation of the taxpayer is fixed at paying the contract benefit until the annuitant s ’ demise hence the contract benefit will be received on or after the annuity_starting_date second the contract benefit will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date unless death occurs third the total amount payable is determinable from the contract using mortality tables and sound actuarial theory accordingly the contract benefit will be an amount_received_as_an_annuity with respect to the annuity benefit if the customer exercises that option the obligations under the contract become fixed no additional fee is due and the benefit obligation of the taxpayer is to pay the annuity settlement option consistent with the rate guarantee hence the annuity benefit will be received on or after the annuity_starting_date second the annuity benefit will be paid periodically at regular intervals over a period of more than one full year from the annuity_starting_date consistent with the annuity settlement option third the total amount payable is determinable from the contract’s rate guarantee using mortality tables and sound actuarial theory accordingly the annuity benefit will be an amount_received_as_an_annuity either the contract benefit or the annuity benefit9 will be taxable under sec_72 as an amount_received_as_an_annuity subject_to the exclusion of the amount allocable to the investment_in_the_contract determined under sec_72 rulings based on the foregoing the contract will be treated as an annuity_contract within the meaning of sec_72 of the internal_revenue_code the activities of the taxpayer in offering and issuing the contract will be within the scope of the life_insurance products exception form the the customer cannot receive both plr-143921-10 mark-to-market rules of sec_475 that is set forth in sec_1_475_c_-1 of the income_tax regulations the fee will be included in the taxpayer’s gross_income under sec_803 the fee paid to the taxpayer will be taken into account in the determination of the customer’s investment_in_the_contract for the contract under sec_72 and the customer’s adjusted_basis in the contract under sec_1011 and if the taxpayer becomes liable to pay the contract benefit or the annuity benefit such payments will be amounts received as an annuity under sec_72 the ruling contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings and it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s sheryl b flum chief branch office of the associate chief_counsel financial institutions products
